           Case 2:20-cv-01679-RAJ Document 7 Filed 11/19/20 Page 1 of 4



 1                                                              Hon. Richard A. Jones
 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 8
     JAMES ENCINAS,                                 No. 2:20-cv-01679-RAJ
 9

10                        Plaintiff(s),
                                                    STANDING ORDER FOR
            v.                                      CIVIL CASES ASSIGNED TO
11                                                  JUDGE RICHARD A. JONES
12   UNIVERSITY OF WASHINGTON,

13                        Defendant(s).

14
                             READ THIS ORDER CAREFULLY.
15                       IT CONTROLS THIS CASE AND DIFFERS
                     IN SOME RESPECTS FROM THE LOCAL RULES.
16

17
            Failure to comply with this Order may result in sanctions. Filings not in
18   compliance with this Order may be stricken. The Local Rules and Federal Rules of
19   Civil Procedure control any issue not specifically addressed in this Order. The Court
20   thanks counsel and the parties for their anticipated cooperation. Counsel are advised
21   to check the Court’s procedures regularly, as they are subject to change.
22          This case has been assigned to Judge Richard A. Jones. To secure the just,
23   speedy, and inexpensive determination of this action, counsel are ordered to

24   familiarize themselves with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”)

25   and the Local Rules (“L.R.”) of the Western District of Washington.

26


     STANDING ORDER FOR CIVIL CASES
     ASSIGNED TO JUDGE RICHARD A. JONES – 1
          Case 2:20-cv-01679-RAJ Document 7 Filed 11/19/20 Page 2 of 4



 1      1. Mandatory Courtesy Copies for Chambers: Mandatory courtesy copies are
 2         required for ALL e-filed motions, responses, replies, and surreplies, and all
 3         supporting documentation relating to motions, responses, replies, and
 4         surreplies, regardless of page length.
 5      2. Proposed Orders: Pursuant to this District’s Electronic Filing Procedures
 6         for Civil and Criminal Cases, for all motions a proposed order shall be
 7         attached as a Word-compatible file to an email sent to
 8         jonesorders@wawd.uscourts.gov.
 9      3. Temporary Restraining Orders and Injunctions: Parties seeking
10         emergency or provisional relief must comply with Fed. R. Civ. P. 65 and
11         L.R. 65.
12      4. Actions Invoking Subject Matter Jurisdiction Based on Diversity: The
13         burden of persuasion for establishing diversity jurisdiction rests on the party
14         asserting it and must be supported by competent proof. To determine a
15         corporation’s “principal place of business” for the purposes of diversity
16         jurisdiction, the Court will apply the “nerve center” test, which was adopted
17         by the U.S. Supreme Court in Hertz Corp. v. Friend, 559 U.S. 77 (2010).
18         The “nerve center” test looks to the single location where the “corporation’s
19         high level officers direct, control, and coordinate the corporation’s activities.”
20         Id. at 80. The “nerve center” will typically be the corporation’s headquarters,
21         provided that the headquarters is the actual center of direction, control, and
22         coordination, and not simply an office where the corporation holds its board
23         meetings. Id. at 81. Further, the court reminds plaintiffs that they must allege
24         the citizenship of each owner/member of any defendant that is a limited
25         liability company. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d
26         894, 899 (9th Cir. 2006) (“We therefore join our sister circuits and hold that,


     STANDING ORDER FOR CIVIL CASES
     ASSIGNED TO JUDGE RICHARD A. JONES – 2
          Case 2:20-cv-01679-RAJ Document 7 Filed 11/19/20 Page 3 of 4



 1         like a partnership, an LLC is a citizen of every state of which its
 2         owners/members are citizens.”). If a party seeks to remove an action to this
 3         Court on the basis of diversity in a case where it is not clear from the
 4         Complaint that more than $75,000 is in controversy, the removing party must
 5         prove by a preponderance of the evidence that the amount in controversy
 6         meets the jurisdictional threshold. Matheson v. Progressive Specialty Ins.
 7         Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The Court will consider facts
 8         presented in the removal petition as well as any summary-judgment-type
 9         evidence relevant to the amount in controversy at time of removal. Id.
10         Conclusory allegations as to the amount in controversy are insufficient. Id.
11         Parties must file an Amended Complaint or Amended Notice of Removal
12         within fifteen days from the date the action is assigned to Judge Jones if
13         there is a doubt as to whether they have established the citizenship of the
14         parties or whether they have established the amount in controversy. Failure
15         to comply may result in dismissal or remand.
16      5. Meet and Confer Requirement: For all cases, except applications for
17         temporary restraining orders, counsel contemplating the filing of any motion
18         shall first contact opposing counsel to discuss thoroughly, preferably in
19         person, the substance of the contemplated motion and any potential
20         resolution. The Court construes this requirement strictly. Half-hearted
21         attempts at compliance with this rule will not satisfy counsel’s obligation.
22         The parties must discuss the substantive grounds for the motion and attempt
23         to reach an accord that would eliminate the need for the motion. The Court
24         strongly emphasizes that discussions of the substance of contemplated
25         motions are to take place, if at all possible, in person. All motions must
26         include a declaration by counsel briefly describing the parties’ discussion and


     STANDING ORDER FOR CIVIL CASES
     ASSIGNED TO JUDGE RICHARD A. JONES – 3
          Case 2:20-cv-01679-RAJ Document 7 Filed 11/19/20 Page 4 of 4



 1         attempt to eliminate the need for the motion and the date of such discussion.
 2         Filings not in compliance with this rule may be stricken.
 3      6. Applications to Seal Documents: It is the Court, not the parties, that
 4         determines whether a document can be filed under seal. The Court will only
 5         permit filings under seal if the party seeking to seal the information
 6         demonstrates why the public’s traditional right of access to court documents
 7         and the public policies favoring disclosure are outweighed by good cause (if
 8         the motion is not case-dispositive) or compelling reasons (if the motion is
 9         case-dispositive or the information is included in the operative complaint)
10         that support keeping the information under seal. The fact that a party has
11         designated a particular document “Confidential” is not sufficient to convince
12         the Court that good cause or compelling reasons exist to seal that document.
13      7. Attorney’s Fees Motions: All motions seeking attorney’s fees must be
14         accompanied by an appropriate declaration that attaches all relevant
15         timesheets and costs.
16      8. Discovery and Initial Disclosures: The parties shall not file initial
17         disclosures and other discovery on the court’s docket, unless such discovery
18         is the subject of a motion.
19      9. Legal Citations: All motions, oppositions, and replies must be supported by
20         relevant legal authority. Citations should be in Blue Book format and must
21         be included in the body of the briefing – the Court does not allow citations in
22         footnotes or endnotes.
23         DATED: November 19, 2020.
24

25
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
26


     STANDING ORDER FOR CIVIL CASES
     ASSIGNED TO JUDGE RICHARD A. JONES – 4
